SECOND AMENDMENT TO THE FUND ACCOUNTING SERVICING AGREEMENT THIS SECOND AMENDMENT dated as of August 31, 2010, to the Fund Accounting Servicing Agreement, dated as of August 15, 2005, as amended August 12, 2008 (the "Agreement"), is entered into by and among Robert W. Baird & Co. Incorporated, a Wisconsin corporation (the "Advisor"), Baird Funds, Inc., a Wisconsin corporation (the “Company”) and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS"). RECITALS WHEREAS, the parties have entered into an Agreement; and WHEREAS, the parties desire to amend the Agreement; and WHEREAS, Section 15 of the Agreement allows for its amendment by a written instrument executed by the parties. NOW, THEREFORE, the parties agree as follows: The term of the Agreement is extended through August 31, 2013; Exhibit A of the Agreement is hereby superseded and replaced with Amended Exhibit A attached hereto. Exhibit B of the Agreement is hereby superseded and replaced with Amended Exhibit B attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. BAIRD FUNDS, INC.U.S. BANCORP FUND SERVICES, LLC By: /s/ Mary Ellen StanekBy: /s/ Michael R. McVoy Name: Mary Ellen StanekName: Michael R. McVoy Title: President Title: Executive Vice President ROBERT W. BAIRD & CO. INCORPORATED By: /s/ Charles M. Weber Name: Charles M. Weber Title: Managing Director 1 Amended Exhibit A to the Fund Accounting Servicing Agreement Separate Series of Funds Fund Names Advisor Name of Series Date Added Baird Intermediate Bond Fund September 29, 2000 Baird Core Plus Bond Fund September 29, 2000 Baird Aggregate Bond Fund September 29, 2000 Baird Short-Term Bond Fund September 29, 2000 Baird Intermediate Municipal Bond Fund September 29, 2000 Company Name of Series Date Added Baird LargeCap Fund September 29, 2000 Baird MidCap Fund December 29, 2000 2 Amended Exhibit B to the Fund Accounting Servicing Agreement – Baird Funds FUND ACCOUNTING SERVICES FEE SCHEDULE - Effective September 1, 2010 Annual Fund Accounting Fee Based Upon Average Net Assets Per Fund Annual Base fee per fund ( cusips): $ basis points on the first $ plus basis points on the next $ plus basis point on the next $ plus basis point on the balance over $ Services Included in Annual Fee Per Fund § Advisor Information Source Web portal Out-Of-Pocket Expenses Including but not limited to pricing services*, corporate action services*, fair value pricing services*, factor services*, and customized reporting. Priced Separately §Master/Feeder Funds §International Funds §Additional Fund Classes (more than 2) §Multiple Managers/Subadvisors per Fund §New fund/Share Class Launch NOTE: All schedules subject to change depending upon the use of derivatives – options, futures, short sales, swaps, bank loans, etc. Fees are billed monthly. *Fees Waived Pricing Services* §$ Domestic and Canadian Equities/Options §$ Corp/Gov/Agency Bonds/International Equities/Futures/Currency Rates §$ CMOs/Municipal Bonds/Money Market Instruments/International Bonds §$ /Fund per Day - Bank Loans §$ /Fund per Day - Credit Default Swaps/Swaptions §$ /Fund per Day - Basic Interest Rate Swaps §$ /Fund per Month - Mutual Fund Pricing §$ /Foreign Equity Security per Month for Corporate Action Service §$ /Domestic Equity Security per Month for Corporate Action Service §$ /Month Manual Security Pricing (>10/day) Factor Services* (BondBuyer) §$ /CMO/Month §$ /Mortgage Backed/Month §$ /Month Minimum/Fund Group Fair Value Services* (FT Interactive) §$ on the First 100 Securities/Day §$ on the Balance of Securities/Day NOTE: Prices above are based on using IDC as the primary pricing service and are subject to change. Use of alternative sources may result in additional fees.
